                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ORTH CAROLINA
                               WESTERN DIVISION
                                No. 5:20-CV-101-BO

VINCE T PROCOPIO, individually and as     )
                                          )
Personal Representative of the Estate of Robert
Procopio, Jr. ,                           )
                                          )
        Plaintiff,                        )
                                          )
V.                                        )                          ORDER
                                          )
                                          )
SUPER 8 WORLDWIDE, INC ., a subsidiary of )
Wyndham Worldwide; W AKEMED RALEIGH       )
CAMPUS; JEFFREY ABRAMS , M.D. ; RODNEY )
MCCASKILL, M.D ; ANDREY BELA YEV, M.D .; )
CAROLINA DONOR SERVICES, INC. ;           )
RALEIGH POLICE DEPARTMENT; DOES 1-10, )
Inclusive,                                )
                                          )
        Defendants.                       )


       This cause comes before the Court on plaintiffs pro se notice of voluntary dismissal [DE

19) pursuant to Rule 41 ( a)( 1)(A) of the Federal Rules of Civil Procedure. In his notice, plaintiff

states, " I no[ w] respectfully ask the Court to honor the notice of vo luntary dismissal without

prejudice as captioned above and take down the instant action in toto, as Plaintiff will now attempt

to refine and buttress the amended complaint." In light of plaintiffs notice of voluntary dismissal,

this case is DISMISSED WITHOUT PREJUDICE. The Clerk is DIRECTED to close the case.




       SO ORDERED, this       2, ~ day of August, 2021.

                                              TERRENCE W. BOYLE
                                              UNITED ST A TES DISTRICT JUDGE




          Case 5:20-cv-00101-BO Document 20 Filed 08/02/21 Page 1 of 1
